United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3801
                                    ___________

United States of America,            *
                                     *
             Appellee,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * District of Minnesota.
Kenyan Pitchford, also known as      *
Leslie Elian McClure,                *         [UNPUBLISHED]
                                     *
             Appellant.              *
                                ___________

                            Submitted: October 6, 1999

                                Filed: October 12, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Kenyan Pitchford pleaded guilty to one count of possessing cocaine base with
intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Over Mr.
Pitchford’s objection, the district court1 applied a two-level enhancement for
obstruction of justice under U.S. Sentencing Guidelines Manual § 3C1.1 (1997)
because Mr. Pitchford had provided a false name and date of birth to the magistrate

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
judge2 at his initial appearance. On appeal, Mr. Pitchford argues that the court erred
in applying this enhancement because he corrected the information at his next court
appearance and did not hinder the prosecution of his case.

      We conclude that the district court did not err in applying the enhancement. See
United States v. St. James, 38 F.3d 987, 988 (8th Cir. 1994) (standard of review;
enhancement applies to providing materially false information to judge or magistrate,
regardless of whether it significantly hinders investigation or prosecution of offense;
defendant’s identity is material).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the
District of Minnesota.
                                          -2-